EXHIBIT 10.1

 

AMENDMENT TO INVESTMENT AGREEMENT

 

This AMENDMENT TO INVESTMENT AGREEMENT (this "Amendment"), dated as of January
25, 2015, by and between AMBICOM HOLDINGS, INC., a Nevada corporation
(hereinafter referred to as the "Company") and KODIAK CAPITAL GROUP, LLC, a
Delaware limited liability company (hereinafter referred to as the "Investor").

 

W I T N E S E T H:

 

WHEREAS, the Company and the Investor are Seller and Buyer are parties to that
certain Investment Agreement entered into as of October 15, 2011 (the
"Agreement"); and

 

WHEREAS, Section 9.A.II of the Agreement provides that the term of the Agreement
expires within twenty-four (24) months after the Effective Date of January 25,
2015 (the “Termination Date”) and the Company and the Investor desire to extend
the Termination Date for an additional six (6) month period as set forth in this
Amendment.

 

NOW, THEREFORE, in consideration of the sum of Ten Dollars ($10.00) paid by the
Company to the Investor and for other good and valuable consideration, the
mutual receipt and legal sufficiency of which is hereby acknowledged, the
parties agree as follows:

 

1.Definitions. All capitalized terms used herein shall have the meanings
ascribed to them in the Agreement, unless specifically set forth herein to the
contrary.

 

2.Term.

 

Section 9.A.II of the Agreement shall be deleted in its entirety and replaced
with the following:

 

  (II) on the date which is thirty (30) months after the Effective Date

3.Miscellaneous. Except as set forth above, all other terms and conditions of
the Agreement remain unmodified and shall continue in full force and effect.
This Amendment may be executed in multiple counterparts, each of which when so
executed will be deemed an original. In the event that there is any discrepancy
between the modifications made by this Amendment and any other term or provision
of the Agreement or the exhibits thereto, this Amendment shall govern and
control.

 

The undersigned signatory hereby certifies that he has read and understands the
Investment Agreement, and the representations made by the undersigned in this
Investment Agreement are true and accurate, and agrees to be bound by its terms.

 



 

 

  

KODIAK CAPITAL GROUP, LLC   AMBICOM HOLDINGS, INC.                         By:
/s/ Ryan Hodson   By: /s/ John Hwang     Name:  Ryan Hodson     Name:  John
Hwang     Title:   Managing Member     Title:   Chief Executive Officer       

 

 